 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANOTHONY WILEY, SR.,                            )   Case No.: 1:19-cv-1406 - AWI - JLT
                                                     )
12                  Plaintiff,                       )   ORDER ADOPTING IN FULL THE FINDINGS
                                                     )   AND RECOMMENDATIONS AND DISMISSING
13          v.                                       )   THE ACTION WITHOUT PREJUDICE
                                                     )
14   ROBERT GOODMAN, et al.,                         )   (Doc. 5)
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Anthony Wiley, Sr. asserts defendants Robert Goodman, the Bakersfield Police Department,

18   and the Kern County Superior Court are liable for violations of his civil rights to equal protection and

19   due process, “crimes against the disabled,” judicial corruption, and judicial misconduct. (See generally

20   Doc. 1) Because Plaintiff failed to comply with the Local Rules requiring Plaintiff to keep the Court

21   apprised of a proper mailing address and failed to prosecute this action, the magistrate judge

22   recommended the complaint be dismissed without prejudice on January 30, 2020.

23          Plaintiff was given fourteen days to file any objections to the recommendations that the action

24   be dismissed. (Doc. 5 at 4) Plaintiff was “advised that failure to file objections within the specified

25   time may waive the right to appeal the District Court’s order.” (Id., citing Martinez v. Ylst, 951 F.2d

26   1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)). Notably, this

27   document was also returned to the Court as undeliverable on February 7, 2020. In addition, no

28   objections have been filed.

                                                          1
 1            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

 2   School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of the case.

 3   Having carefully reviewed the file, the Court finds the Findings and Recommendations are supported

 4   by the record and proper analysis.

 5            Accordingly, IT IS HEREBY ORDERED:

 6            1.     The Findings and Recommendations dated January 30, 2020 (Doc. 5) are ADOPTED

 7                   IN FULL;

 8            2.     The complaint is DISMISSED without prejudice; and

 9            3.     The Clerk of Court is DIRECTED to close the action.

10
11   IT IS SO ORDERED.

12   Dated:    February 20, 2020
                                                 SENIOR DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
